Houghton, J.:
The action is to recover damages for personal injuries caused through the negligence of defendant’s servant. The claim of the plaintiff is that while he w-as sitting in the roadway of a public street playing marbles, the defendant’s driver negligently ran over him; and the defendant insists that the accident happened because the plaintiff was attempting to climb on the rear end of the wagon. At the time of the accident the plaintiff was four and a half years of age.
In his main charge the learned trial/ court instructed the jury that if plaintiff’s parents were negligent in permitting him to go into the public street to play, their negligence was imputable to hitn^ and at the close of the charge, on request of plaintiff’s counsel, the court charged that the plaintiff was non sui juris at the time of the accident and that no personal negligence could be imputed to him, to which charge the defendant’s counsel excepted.
Defendant requested the court to charge that the plaintiff notwithstanding his age, was not relieved from the obligation of exercising any care whatever in .relation to vehicles, which request tlie court refused and the defendant took an exception.
We think these exceptions present errors for which the judgment must be reversed.
In an action for personal injury based on negligence, freedom from contributory negligence on the part of the party injured, is an element of the cause of action. If the injured person be an adult he must prove either directly or through facts and circumstances from which an inference may be fairly drawn, that lie used some care to avoid the injury of which he complains, and when such proof is made it becomes a question for the jury to determine Whether he used reasonable care under all the circumstances surrounding the accident. This burden is upon an infant who seeks to recover damages because of negligence as well as upon an adult, varying only in degree, which degree depends upon natural capacity, physical development, training, habits of life, surroundings and the "like. Of course a child of immature years cannot and should not *121be called upon to use such care in avoiding a danger as an adult ought to use. Mor can a dull or crippled child be expected to be so alert to danger as a bright and active one of the same age. Where an infant is so young that it has no judgment and .cannot be expected to avoid danger, manifestly the only negligence wliiéh can be imputed to it is that of the person having it in charge. But there comes a time in the development of every child not an imbecile when it must have learned some things. Although it may lack judgment to act with care and circumspection in regard to avoiding danger, yet it may be quite sensible of the necessity of avoiding contact with many objects which experience has taught will inflict harm. From their surroundings and experience certain children might very easily learn to avoid passing vehicles and that there was great danger in a moving car. When an infant complains of wrongs to himself the defendant has a right to insist that notwithstanding his immaturity he should not have been the heedless instrument of his own injury.
Much can be found in the books respecting an infant deemed sui juris or non sui juris, and unfortunately many misleading expressions have been made concerning the obligation upon him in an action for negligence when he is found to be in one state or the other. In all actions to recover damages because of the negligence of another, we must start with the propositions that a complainant cannot be the heedless instrument of his own injury and that freedom from' contributory negligence is an element of his cause of action. His freedom from contributory negligence is evidenced by the fact as to whether under all the conditions surrounding the accident reasonable care was exercised to avoid it.
It logically follows that a child who has attained some degree of development and intelligence is not relieved from exercising and proving that he exercised such care as could be reasonably expected from one of his years and intelligence and experience.-
The true rule in all actions for personal injuries based on negligence, therefore, is that an infant, whether sui juris or non sui jioris, must exercise such reasonable care in avoiding the injury of which he complains as can fairly be expected of a child of his age, natural capacity, intelligence, physical condition, .training, experience, habits of life and surroundings. All the later and better-*122considered decisions so hold. (Stone v. Dry Dock, etc., R. R. Co. 115 N. Y. 104; Costello v. Third Ave. R. R. Co., 161 id. 324; Buscher v. N. Y. Transportation Co., 114 App. Div. 85 ; Atchason v. United Traction Co., 90 id. 571.)
Oases arise where children are so young that they have no capacity to appreciate danger or to avoid it, and, hence, are non sui juris as matter of law, in which case the negligence of their parents or custodian. is a matter of inquiry, and if any exists it is imputable to the infant. Other cases arise in which it may be a question of fact for a jury as to whether an infant is sui juris or non sui juris, and even if found to be non sui juris, still such infant is bound to exercise such care in avoiding the injury of which he complains as he can reasonably be expected to exercise in view of his years and capacity and intelligence and experience.
Very possibly this rule sweeps away much that has been written concerning the doctrine of sui juris and non sui juris, but no different rule can be the correct one in actions for personal injuries based on negligence.
It follows that the judgment and order must be reversed and a new trial granted, with costs to the appellant to abide the event.
Patterson, P. J., Ingraham and Clarke, J.J., concurred.